Case 1:20-cv-00886-PLM-PJG ECF No. 39, PageID.329 Filed 01/27/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CLARENCE OTWORTH,                           )
          Plaintiff,                        )
                                            )       No. 1:20-cv-886
-V-                                         )
                                            )       HONORABLE PAUL L. MALONEY
TONY MOULATSIOTIS and                       )
LISA SWANSON,                               )
           Defendants.                      )
                                            )
                                           ORDER

       This is the latest in a series of at least seven cases in which Plaintiff Clarence Otworth

alleges that the Village of Lakewood Club was improperly established. The matter is now

before the Court on Otworth’s objection to a Report and Recommendation (“R&R”) issued

by Magistrate Judge Phillip J. Green (R&R ECF No. 29; Objection ECF No. 31). For the

reasons to be stated, the Court will overrule the objection and adopt the R&R as the opinion

of the Court.

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the
Case 1:20-cv-00886-PLM-PJG ECF No. 39, PageID.330 Filed 01/27/21 Page 2 of 3




district court need not provide de novo review where the objections are frivolous, conclusive,

or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       Plaintiff’s objection to the R&R fails to identify any specific errors in Magistrate Judge

Green’s analysis or conclusion. Rather, Plaintiff argues broadly that the R&R is “eight pages

of HOOEY,” restates his allegations that the Village of Lakewood Club was never

incorporated, and attempts to add additional causes of action to his complaint (see ECF No.

31, emphasis in original). The Court need not review such vague objections, but in any event,

the Court finds no error in the R&R. Accordingly,

       IT IS ORDERED that the November 24, 2020 R&R (ECF No. 29) is ADOPTED

as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection (ECF No. 31) is

OVERRULED.

       IT IS FURTHER ORDERED that Defendant Lisa Swanson’s motion to dismiss

(ECF No. 4) is GRANTED in part and DENIED without prejudice in part.

       IT IS FURTHER ORDERED that Defendant Tony Moulatsiotis’ motion to dismiss

(ECF No. 8) is GRANTED in part and DENIED without prejudice in part.

                                                2
Case 1:20-cv-00886-PLM-PJG ECF No. 39, PageID.331 Filed 01/27/21 Page 3 of 3




      IT IS FURTHER ORDERED that Plaintiff’s motions for summary judgment (ECF

Nos. 10, 14) are denied.

      Judgment to follow.

      IT IS SO ORDERED.

Date: January 27, 2021                         /s/ Paul L. Maloney
                                               Paul L. Maloney
                                               United States District Judge




                                      3
